IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 01-41285
                              Summary Calendar


STEVEN RANDOLL BROWN,

                                                 Plaintiff-Appellant,

versus

UNKNOWN CARDIOLOGIST; UNIVERSITY OF TEXAS MEDICAL BRANCH;
UNIVERSITY OF TEXAS MEDICAL BRANCH, GALVESTON; REGINALD
STANLEY, M.D.; HELEN PEEK, Staff Nurse; ANNETTE THOMPSON,
Food Service Manager; MYRON FARRAR, Food Service Manager,

                                                 Defendants-Appellees.


            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 5:00-CV-24

                               July 24, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Steven Brown, Texas prisoner no. 731528, appeals the district

court’s dismissal on the defendants’ motion for summary judgment of

his claims brought under 42 U.S.C. § 1983 alleging that various

medical and non-medical defendants violated his Eighth Amendment

rights by showing deliberate indifference to his medical needs.

Brown complains of medical treatment, work requirements, and his



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
diet, prior to and after he suffered a heart attack in 1998.                The

district court dismissed the claims on grounds that the claims were

time-barred and lacked merit and that the defendants were entitled

to immunity.

     We review a grant of summary judgment de novo, applying the

same standard as the district court.1          Brown filed suit on January

24, 2000.     His claims arising before January 24, 1998, are time-

barred under the two-year Texas statute of limitations applicable

to this action under 42 U.S.C. § 1983.2               We also pretermit any

analysis of Eleventh Amendment or qualified immunity because the

record contains no evidence showing deliberate indifference to

Brown’s medical needs, which is required to create a genuine issue

of material fact as to whether Brown has alleged a violation of a

clearly     established     constitutional        right   under   the   Eighth

Amendment.3

     The summary judgment record establishes that Brown received

competent medical care prior to and following his heart attack.

Brown’s     disagreements     regarding     his     medical   treatment     are

insufficient to establish a constitutional claim.4             Even a triable



     1
          Holtzclaw v. DSC Communications Corp., 255 F.3d 254, 257 (5th Cir.
2001).
     2
          See Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994).
     3
          See Morris v. Dillard Dept. Stores, Inc., 277 F.3d 743, 753 (5th Cir.
2001).
     4
         See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (per curiam).

                                       2
issue of negligence would not preclude summary judgment dismissing

his Eighth Amendment claims.5             In addition, Brown fails to shows

that any delay in medical treatment he may have received caused his

heart attack or resulted in any other substantial harm.6

     Brown’s deliberate indifference claims against the non-medical

defendants    alleging      that   they    refused   his   requests   for   work

restrictions,      denied    him    a   therapeutic    diet,   and    allegedly

disregarded his injured wrist and burned fingers likewise cannot

survive summary judgment.          Brown has provided no summary judgment

evidence that, inter alia, the non-medical defendants were aware of

facts from which the inference could be drawn that a substantial

risk of serious harm to Johnson existed or, even if they were, that

they drew such an inference.7

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.       Accordingly, Barron’s motions for discovery of the

identity of the “unknown cardiologist” and appointment of counsel

are DENIED.




     5
         See id.
     6
         See Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).
     7
         See Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999).

                                          3